PARKER, Judge.
The judgment appealed from was dated and entered on 22 May 1974. The record on appeal was not docketed in the Court of Appeals and no order extending the time for docketing was entered within 90 days after the date of the judgment. After the expiration of the 90-day period, the trial judge signed an order dated 29 August 1974 purporting to extend the time for docketing.
After the time for docketing the record on appeal in the Court of Appeals has expired, the trial tribunal is without authority to enter a valid order extending the time for docketing. Lambert v. Patterson, 17 N.C. App. 148, 193 S.E. 2d 380 (1972) ; Simmons v. Textile Workers Union, 15 N.C. App. 220, 189 S.E. 2d 556 (1972), cert. denied, 281 N.C. 759, 191 S.E. 2d 356 (1972). Since there was a failure to comply with Rule 5 of the Rules of Practice in the Court of Appeals, this appeal is subject to dismissal.
Appeal dismissed.
Chief Judge Brock and Judge Britt concur.